    Case: 1:17-cv-02151-SO Doc #: 41 Filed: 07/23/19 1 of 8. PageID #: 1129



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


DR. JAMES GREENE,                             Civil Case No. 1:17-cv-2151

               Plaintiff,                     JUDGE SOLOMON OLIVER, JR.

      - v. -

THE METROHEALTH SYSTEM,

               Defendant.



______________________________________________________________________________

               DEFENDANT THE METROHEALTH SYSTEM’S TRIAL BRIEF

______________________________________________________________________________
      Case: 1:17-cv-02151-SO Doc #: 41 Filed: 07/23/19 2 of 8. PageID #: 1130



                                       INTRODUCTION

          Following the discovery of significant concerns in its Department of Oral Health and

Dentistry (the “Dentistry Department”), Defendant The MetroHealth System (“MetroHealth”)

conducted an analysis of its dentists’ secondary employment. MetroHealth determined that

Plaintiff’s secondary employment – along with that of two other dentists outside of his protected

class – were not in the best interest of MetroHealth and posed potential conflicts of interest.

MetroHealth provided Plaintiff with the opportunity to continue his employment at MetroHealth

by ceasing his conflicting secondary employment.        Plaintiff chose instead to continue his

secondary employment. Plaintiff’s race and national origin had nothing to do with his separation

from employment. He has no evidence to the contrary.

                                      SYNOPSIS OF FACTS

          In 2013, Plaintiff began working as a dentist at MetroHealth’s Lee-Harvard Health

Center.     When he started at MetroHealth, Plaintiff also continued working for his private

practice, which was then located at 11900 Shaker Boulevard.

          In 2014, MetroHealth uncovered irregularities in its Dentistry Department and notified

law enforcement of its concerns.         MetroHealth refrained from conducting an internal

investigation during the pendency of the law enforcement investigation, to avoid interfering with

or compromising that investigation.

          Eventually, Dr. Edward Hills (MetroHealth’s former Chief Operating Officer, interim

President/CEO, and Chair of the Dentistry Department) and three other dentists formerly

employed by MetroHealth were convicted and received lengthy jail sentences for fraud, bribery,

and conspiracy crimes relating to various activities, including improperly diverting MetroHealth

patients to their private practices. See United States v. Hills, N.D. Ohio Case No. 1:16-CR-329.

          In late 2015, after separating from employment with MetroHealth, Dr. Hills approached
      Case: 1:17-cv-02151-SO Doc #: 41 Filed: 07/23/19 3 of 8. PageID #: 1131



Plaintiff about joining a business venture called Innovative Dental. In February 2016, Plaintiff

joined Dr. Hills’ business venture and began practicing secondary employment at Innovative

Dental. Plaintiff did not notify MetroHealth of this change, as is required by MetroHealth’s

secondary employment policy.

       In the spring of 2016, MetroHealth undertook an extensive review of the Dentistry

Department. As a result, MetroHealth determined that secondary employment posed potential

conflicts of interest within the Dentistry Department. Thus, MetroHealth conducted an analysis

of all secondary employment held by dentists in the Dentistry Department in order to determine

whether any such employment presented a conflict or was contrary to MetroHealth’s interests.

       In assessing the dentists’ secondary employment, MetroHealth considered objective,

non-discriminatory factors including: (1) whether the dentists’ secondary employment posed a

threat of competition based on proximity to MetroHealth’s dental locations; (2) the amount of

hours the dentists worked at MetroHealth as compared to their secondary employment; and (3)

whether the dentists provided specialty services.

       As a result of this review, MetroHealth determined that the secondary employment of

three dentists – Plaintiff, Dr. Sunna, and Dr. ElMallah (both of whom self-reported their ethnicity

as being white) – presented a significant opportunity for competition and potential conflicts of

interests, and therefore was unacceptable. Notably, Plaintiff, Dr. Sunna, and Dr. ElMallah were

among the four dentists with secondary employment in the closest proximity of MetroHealth’s

dental locations. The other dentist with secondary employment in the closest proximity, Dr.

Karp, specialized in periodontics and had a very limited time commitment at MetroHealth,

unlike Plaintiff, Dr. Sunna, and Dr. ElMallah.

       Accordingly, MetroHealth notified Plaintiff, Dr. Sunna, and Dr. ElMallah that their




                                                 -2-
       Case: 1:17-cv-02151-SO Doc #: 41 Filed: 07/23/19 4 of 8. PageID #: 1132



secondary employment was unacceptable and would need to cease in order to continue their

employment at MetroHealth. Dr. Sunna decided to continue her private practice and resigned

from MetroHealth. As for Dr. ElMallah, he agreed to discontinue his conflicting secondary

employment located in Cuyahoga County and only continue his secondary employment outside

of Cuyahoga County.

         On May 10, 2016, Dr. Bernard Boulanger and Daniel Lewis met with Plaintiff. They

notified Plaintiff of MetroHealth’s determination that his secondary employment was

incompatible with his employment at MetroHealth, and that he would need to cease his

secondary employment if he wished to continue working at MetroHealth. Dr. Boulanger and

Mr. Lewis hoped that Plaintiff would choose to continue his employment with MetroHealth.

Plaintiff, however, elected to continue his private practice.

         Shortly thereafter, Plaintiff, through his attorney, raised an internal complaint at

MetroHealth alleging that the choice presented to him with respect to his secondary employment

was motivated by his race and age.                MetroHealth initiated an investigation into Plaintiff’s

complaints and found no evidence of discrimination. At the conclusion of the investigation,

MetroHealth completed an investigation report detailing its findings, which it provided to

Plaintiff.    On July 28, 2016, following the conclusion of the investigation, Plaintiff’s

employment ended pursuant to his decision not to cease his secondary employment. Plaintiff’s

race and national origin did not play any role is his separation from MetroHealth.

                                          LAW AND ARGUMENT

         While Plaintiff brings race and national origin discrimination 1 claims pursuant to



1
 With respect to his national origin claims, Plaintiff does not allege that he was discriminated against on account of
being from a specific country. Rather, Plaintiff generally refers to his national origin as being “of African descent.”
However, “‘[n]ational origin’ refers to the country of birth, or the country from which a person’s ancestors came.”


                                                         -3-
       Case: 1:17-cv-02151-SO Doc #: 41 Filed: 07/23/19 5 of 8. PageID #: 1133



Title VII 2 and Ohio Rev. Code Chapter 4112, the analysis of these claims is essentially the same.

See Moore v. Cuyahoga Cty., No. 1:16 cv 3068, 2017 U.S. Dist. LEXIS 152070, *21 (N.D. Ohio

Jul. 27, 2017) (“The Sixth Circuit has recognized that the framework used to evaluate a Title VII

discrimination claim also applies to discrimination claims under . . . O.R.C. § 4112.02.”).

        Plaintiff has previously admitted to this Court that he has no direct evidence of

discrimination. See Doc. #: 20-1, PageID #: 337(“Admittedly, there is no direct evidence of

racial discrimination in the instant matter.”). In the absence of direct evidence of discrimination,

Plaintiff must prove his case circumstantially through the familiar McDonnell Douglas burden-

shifting framework. Singfield v. Akron Metro Housing Auth., 389 F.3d 555, 561 (6th Cir.

2004). To establish a prima facie case of discrimination, Plaintiff must prove he: (1) was a

member of a protected class; (2) suffered an adverse employment action; (3) was qualified for

his position; and (4) that similarly-situated employees outside his protected class were treated

more favorably. Simpson v. Vanderbilt Univ., No. 16-5381, 2017 U.S. App. LEXIS 9066, at *7

(6th Cir. May 22, 2017).

        If Plaintiff establishes his prima facie case, the burden shifts to MetroHealth to articulate

a legitimate, non-discriminatory reason for Plaintiff’s separation. Texas Dep’t of Cmty. Affairs

v. Burdine, 450 U.S. 248, 254 (1981). Then, the burden shifts back to Plaintiff, who “must

overcome the explanation by offering evidence that would allow a reasonable jury to conclude

that the defendant’s explanation was a pretext for unlawful discrimination.” Roschival v. Hurley

Med. Ctr., No. 16-1722, 2017 U.S. App. LEXIS 11034, *13 (6th Cir. Jun. 19, 2017).



Douglas v. Eaton Corp., 577 Fed. Appx. 520, 526 (6th Cir. 2014) (quoting Norbuta v. Loctite Corp., 1 Fed. Appx.
305, 312 (6th Cir. 2001)).
2
  In his EEOC Charge, Plaintiff only identified “race” as the basis of his charge. Accordingly, Plaintiff failed to
exhaust his administrative remedies to the extent that he now attempts to raise a Title VII claim based upon his
national origin Granderson v. Univ. of Mich., 211 Fed. App’x 398, 400 (6th Cir. 2006) (dismissing Title VII claim
for failure to exhaust administrative remedies).


                                                       -4-
      Case: 1:17-cv-02151-SO Doc #: 41 Filed: 07/23/19 6 of 8. PageID #: 1134



         MetroHealth has presented a legitimate, non-discriminatory reason for Plaintiff’s

separation from employment. Specifically, after conducting the department wide analysis of

secondary employment, MetroHealth determined that Plaintiff’s secondary employment was

unacceptable as it posed the potential for competition and conflicts of interest with

MetroHealth’s business. MetroHealth provided Plaintiff with the choice to either continue his

private practice or continue his employment with MetroHealth. Plaintiff chose to continue his

private practice, and, as a result, his employment with MetroHealth ended. Plaintiff has not

presented any evidence to rebut the legitimacy of this reason for his separation.

        In order to meet his burden of showing pretext, Plaintiff must prove, by a preponderance

of the evidence, that MetroHealth’s stated reason “lacks a basis in fact, did not actually motivate

the discharge, or was insufficient to motivate the discharge.” Voltz v. Erie County, 25 F. Supp.

3d 1046, 1052 (6th Cir. 2014).    Plaintiff cannot do so, as his claims are premised merely upon

his subjective feeling and perception that he was treated unfairly when MetroHealth presented

him with the choice regarding his secondary employment. “Plaintiff cannot merely express a

different opinion of, or a naked suspicion about the basis for Defendants’ decision to terminate

his employment.” Robinson v. City of Cleveland, No. 1:16CV1455, 2017 U.S. Dist. LEXIS

170724, *14 (N.D. Ohio Oct. 13, 2017). However, that is exactly what Plaintiff attempts to do in

this case.

        In addition, further cutting against any argument Plaintiff may raise regarding pretext is

the fact that MetroHealth also found the secondary employment of Dr. Sunna and Dr. ElMallah,

both of whom are outside Plaintiff’s protected class, to be unacceptable. Plaintiff admits he has

no evidence to contest this.




                                                -5-
      Case: 1:17-cv-02151-SO Doc #: 41 Filed: 07/23/19 7 of 8. PageID #: 1135



       Even if Plaintiff could show that the stated reason was pretextual, which he cannot, his

claims still would fail because he cannot show that discrimination was the real reason for his

separation. “[A] reason cannot be proved to be ‘a pretext for discrimination’ unless it is shown

both that the reason was false, and that discrimination was the real reason.” St. Mary’s Honor

Ctr. v. Hicks, 509 U.S. 502, 515 (1993).

                           ANTICIPATED EVIDENTIARY ISSUES

       As set forth in MetroHealth’s Motions in Limine, MetroHealth anticipates that the

following evidentiary issues will arise at trial: (1) that Plaintiff will attempt to re-litigate his

now-dismissed retaliation claim; (2) that Plaintiff will attempt to allege discrimination or offer

“me too” arguments regarding Dr. Henry Young; (3) that Plaintiff will attempt to request, raise

arguments, or introduce evidence in support of punitive damages, despite the unavailability of

such damages against MetroHealth; (5) the Plaintiff will attempt to will attempt to request, raise

arguments, or introduce evidence in support of emotional distress damages, despite his prior

representations and testimony that he is not seeking such damages; and (6) that Plaintiff will

attempt to present irrelevant evidence regarding MetroHealth’s financial condition. As set forth

in MetroHealth’s Motions in Limine, the Court should preclude Plaintiff from raising arguments

or offering evidence on these issues.

                                           CONCLUSION

       For the above reasons and as will be further demonstrated at trial, MetroHealth did not

discriminate against Plaintiff, and Plaintiff’s claims have no merit.

                                                  Respectfully submitted,

                                                  s/ David P. Frantz_____________________
                                                  Jon M. Dileno (Ohio Bar No. 0040836)
                                                   jmd@zrlaw.com
                                                  David P. Frantz (Ohio Bar No. 0091352)
                                                   dpf@zrlaw.com


                                                 -6-
      Case: 1:17-cv-02151-SO Doc #: 41 Filed: 07/23/19 8 of 8. PageID #: 1136



                                                 ZASHIN & RICH CO., L.P.A.
                                                 950 Main Ave., 4th Floor
                                                 Cleveland, Ohio 44113
                                                 Tel.: (216) 696-4441
                                                 Fax: (216) 696-1618

                                                 Attorneys for Defendant The MetroHealth
                                                 System




                                CERTIFICATE OF SERVICE

       I certify that on July 23, 2019, the foregoing was filed electronically. All parties and

counsel will receive service of this filing through the Court’s electronic filing system and may

access the filing through the Court’s system.

                                                 s/ David P. Frantz_____________________
                                                 Jon M. Dileno (Ohio Bar No. 0040836)
                                                  jmd@zrlaw.com
                                                 David P. Frantz (Ohio Bar No. 0091352)
                                                  dpf@zrlaw.com
                                                 ZASHIN & RICH CO., L.P.A.
                                                 950 Main Ave., 4th Floor
                                                 Cleveland, Ohio 44113
                                                 Tel.: (216) 696-4441
                                                 Fax: (216) 696-1618

                                                 Attorneys for Defendant




                                                -7-
